 Case 19-12419       Doc 205     Filed 07/28/20 Entered 07/28/20 14:31:50            Desc Main
                                  Document     Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                             )
IN RE:                                       )
                                             )
ROWLEY SOLAR LLC,                            )      CHAPTER 11
                                             )      CASE NO. 19-12419 - FJB
                  DEBTOR                     )
                                             )


                        JOINT MOTION TO EXTEND DEADLINES

         Creditors Barbara Berkowitz, Bonni Berkowitz, and Maven Revocable Trust

(collectively, the “Berkowitzes”) and Interested Party Invaleon Technologies Corporation

(“ITC”) jointly request that the Court extend the current discovery deadline by approximately 60

days to November 13, 2020. The movants also request the other deadlines in the Contested

Matter Pre-Trial Order dated June 9, 2020 be extended correspondingly. As grounds for this

motion, the movants state as follows:

         1.    ITC and the Berkowitzes, through counsel, on July 23, 2020, participated in an off

the record conference concerning a discovery dispute with respect to the deposition of Richard

Volkin. During that conference, the Court and the parties discussed the possibility of mediation

between ITC and the Berkowitzes.

         2.    There was also discussion of a joint request to extend the discovery deadline,

currently set for September 11, 2020.

         3.    Since that conference, counsel for ITC and counsel for the Berkowitzes have

discussed possible mediation and taken steps to enter mediation, including communications

between counsel for ITC and one of the mediators suggested by the Court.
 Case 19-12419           Doc 205     Filed 07/28/20 Entered 07/28/20 14:31:50            Desc Main
                                      Document     Page 2 of 3



       4.          Considering the movants efforts to settle their dispute through mediation, movants

request that the Court extend all current Contested Matter Pre-Trial Order deadlines by at least

60 days.

       5.          The requested extension is the movants’ first extension request, will prejudice no

party, and is in the interests of judicial economy.

       WHEREFORE, the movants ask that the Court adjust the Contested Matter Pre-Trial

Order deadlines as follows:

           Event                                   Current Date          Requested Date

           Discovery completed                     9/11/2020             11/13/2020 or later

           Parties to file Joint Pre-Trial Memo    10/13/2020            12/11/2020 or later

           Evidentiary hearing                     11/4/2020             1/11/2021 or thereafter at
                                                                         the Court’s convenience



Respectfully submitted,

Bonni Berkowitz, Barbara Berkowitz,                             Invaleon Technologies Corporation,
and Maven Revocable Trust,


By their attorney,                                              By its attorneys,


/s/ Michael B. Feinman                                          /s/ John G. Loughnane
Michael B. Feinman (BBO #545935)                                John G. Loughnane (BBO #557599)
Feinman Law Offices                                             jloughnane@nutter.com
69 Park Street                                                  Joseph T. Toomey (BBO #682675)
Andover, MA 01810                                               Nutter McClennen & Fish, LLP
Tel: 978-475-0080                                               Seaport West
Fax: 978-475-0852                                               155 Seaport Boulevard
Email: mbf@feinmanlaw.com                                       Boston, MA 02210
                                                                (617) 439-2000
Dated: July 28, 2020




                                                    2
 Case 19-12419       Doc 205     Filed 07/28/20 Entered 07/28/20 14:31:50           Desc Main
                                  Document     Page 3 of 3




                                     Certificate of Service

       I certify that on July 28, 2020, I electronically filed the foregoing using the CM/ECF
system, which will send electronic mail notification to all registered participants.

                                                    /s/ John G. Loughnane
                                                    John G. Loughnane



4882985.1




                                                3
